Citation Nr: 0712680	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  05-38 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a low back disability, 
including as secondary to an already service-connected right 
knee disability; and, if so, whether service connection 
is warranted.



REPRESENTATION

The veteran represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from July 
1975 to July 1979 and from January to May 1991.  He also 
served in the Army National Guard.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2005 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.  

In May 2006, the RO sent the veteran a letter notifying him 
that his appeal was being certified to the Board and that he 
had 90 days from the date of the letter to request to appear 
personally before the Board to give testimony concerning his 
appeal.  See 38 C.F.R. §§ 19.36, 20.1304 (2006).  In October 
2006, the Board received a letter from him explaining that he 
had been hospitalized in July 2006 and that his mail had been 
mishandled.  He requested a hearing.  In February 2007, the 
Board sent him a letter asking that he clarify whether he 
still wanted a hearing before the Board and, if so, the 
specific type - i.e., whether he wanted a hearing at the 
Board's offices in Washington, DC (a central office hearing), 
or a hearing at the RO before the Board (travel Board 
hearing), or a videoconference hearing with him at the RO and 
the presiding judge at the Board.  He was asked to respond 
within 30 days and was informed that if he failed to respond, 
it would be assumed he no longer wanted a hearing.  He did 
not respond to the letter.  So his appeal will be adjudicated 
as if he withdrew his hearing request.  38 C.F.R. §§ 20.702, 
20.704.


FINDINGS OF FACT

1.  In September 1980, the RO denied the veteran's claim for 
service connection for a low back disability.  

2.  The additional evidence received since that September 
1980 decision relates to an unestablished fact necessary to 
substantiate this claim, is not cumulative or redundant, and 
raises a reasonable possibility of substantiating this claim.  

3.  The preponderance of the medical evidence of record, 
however, indicates the veteran's low back disability did not 
originate in service, did not manifest to a compensable 
degree within one year following his separation from service, 
and is not a result of or chronically aggravated by his 
service-connected right knee disability.  


CONCLUSIONS OF LAW

1.  The RO's September 1980 decision denying the veteran's 
claim for service connection for a low back disability is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2006).

2.  New and material evidence has been submitted since that 
decision to reopen this claim.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.

3.  The veteran's low back disability was not incurred or 
aggravated during service, may not be presumed to have been 
incurred in service, and is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107; 38 C.F.R. §§ 
3.1, 3.6, 3.102, 3.159, 3.303, 3.307, 3.309, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening the Claim for Service Connection 
for a Low Back Disability

The veteran's initial claim for service connection for a low 
back disability was considered and denied by the RO in 
September 1980.  He did not appeal that decision, so it 
became final and binding on him based on the evidence then of 
record.  See U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 
20.1103.  

This, in turn, means there must be new and material evidence 
since that decision to reopen this claim and warrant further 
consideration of it on a de novo basis.  38 U.S.C.A. § 5108, 
38 C.F.R. § 3.156; see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

This preliminary determination affects the Board's legal 
jurisdiction to reach the underlying claim to adjudicate it 
de novo.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

The regulation relating to new and material evidence was 
amended effective August 29, 2001.  See 38 C.F.R. § 3.156.  
The veteran's petition to reopen his claim was received in 
January 2005, so the amended version of 38 C.F.R. §3.156(a) 
providing a new definition of new and material evidence 
applies to the current appeal.

Under the amended version of 38 C.F.R. § 3.156(a), new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a); see also, Evans v. Brown, 9 Vet. 
App. 273, 284 (1996).

When determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The veteran's service medical records (SMRs) indicate he 
first complained of low back and neck pain in March 1977 
after lifting a safe.  He was given a neck collar.  In August 
1977, he complained of back pain and muscle spasm.  He was 
given light duty for a week.  He also complained low back 
pain in May and June 1978 and was diagnosed with a muscle 
strain.  X-rays were normal.  The report of the July 1979 
physical examination given prior to his separation indicates 
his spine was normal.  


The June 1979 medical history questionnaire that he completed 
indicates he did not have recurrent back pain.

In October 1979, a VA medical certificate indicates the 
veteran complained of low back pain.  The report of the 
October 1979 VA examination indicates he had some tenderness 
in the mid-thoracic region of his spine.  There was no 
scoliosis or lordosis and range of motion was within normal 
limits.  An X-ray of the lumbar spine was also within normal 
limits.  A November 1979 X-ray showed no evidence of lumbar 
fracture or intervertebral space narrowing.  A February 1980 
letter from D. Trull, a chiropractor, states the veteran had 
complained of low back pain after undergoing surgery during 
service to repair a torn meniscus cartilage in his 
right knee.  The report of a July 1980 VA examination 
indicates the veteran had no tenderness, muscle spasm, or 
limitation of motion in his low back.  The X-ray of the 
lumbar spine was normal.  No evidence of chronic back strain 
was found.

In September 1980, the RO denied the veteran's claim for 
service connection for a low back disability because the July 
1980 VA examination did not find any evidence of back strain 
and there was no evidence of a low back disability when he 
separated from military service in July 1979.  

During the many years since that September 1980 rating 
decision, additional evidence has been received indicating 
the veteran had intermittent complaints of low back pain and 
was ultimately diagnosed with degenerative joint disease 
(DJD) after a February 2003 X-ray that showed mild 
degenerative spurring along the anterior aspect of the L4 and 
L5 vertebral bodies.  Most recently, according to a January 
2005 MRI, he was diagnosed with a shallow broad-based disk 
herniation at this L4-L5 level and chronic pain syndrome (see 
the report of the December 2005 VA examination).  This 
evidence is new because it was not considered at the time of 
the RO's September 1980 decision.  It also is material 
because it relates to an unestablished fact necessary to 
substantiate the claim (i.e., the existence of a low back 
disability, which was not established when the RO adjudicated 
the claim in 1980 as there was then no clinical confirmation 
to substantiate this).

In sum, the evidence that has been received since the RO's 
September 1980 rating decision is new and material and, 
therefore, sufficient to reopen the veteran's claim 
concerning his low back.


Readjudication of the Claim for Service Connection for a Low 
Back Disability on the Merits

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

The RO sent the veteran VCAA notice letters in January and 
April 2005.  The letters provided him with notice of the 
evidence necessary to support his claim that was not on 
record at the time the letters were issued, the evidence VA 
would assist him in obtaining, and the evidence it was 
expected that he would provide.  Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).  The letters also specifically requested 
that he submit any evidence in his possession pertaining to 
his claim.  Thus, the content of the letters provided 
satisfactory VCAA notice in accordance with § 5103(a) and 
§ 3.159(b)(1) as specified in Pelegrini II.  

The April 2005 letter also notified the veteran that new and 
material evidence was required to reopen his claim for 
service connection, including the specific reasons for the 
previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  But since the Board is reopening his claim, any 
question as to whether sufficient notice was provided 
concerning that is rendered moot.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) also apply to all five elements of a service 
connection claim.  Those five elements are:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473, 484-486 (2006).  The 
Court held that the VCAA notice must include notice that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection 
is granted.  Id.

In this case, the VCAA notice to the veteran did not cite the 
laws and regulations governing nor describe the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  This 
information was, however, provided in a more recent May 2006 
letter.  But regardless of the adequacy of this notice, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (when the Board considers a 
question not addressed by the RO, the Board must consider 
whether the veteran will be prejudiced thereby).  Since the 
Board will conclude below that the preponderance of the 
evidence is against his claim for service connection, any 
questions as to the appropriate downstream disability rating 
or effective date to be assigned are also rendered moot.

The Court also has held that content-complying VCAA notice, 
to the extent possible, must be provided prior to an initial 
unfavorable decision by the RO.  Pelegrini II, 18 Vet. App. 
at 120; See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), reversed and remanded, 444 F.3d 1328 (Fed. Cir. 
2006), affirmed, No. 02-1077 (December 21, 2006).
Here, as mentioned, VCAA notice was provided in January and 
April 2005, so prior to the RO's initial decision in July 
2005.  Therefore, this was in accordance with the preferred 
sequence of events (VCAA letter before initial adjudication) 
specified in Pelegrini II and Mayfield.

In developing his claim, the RO obtained the veteran's SMRs 
and VA outpatient and inpatient records.  In addition, a VA 
examination was scheduled for December 2005.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  In sum, the record 
reflects that the facts pertinent to the claim have been 
developed to the extent possible and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will address 
the merits of the claim.


Governing Statutes and Regulations

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  This requires 
a finding that there is a current disability that has a 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) and Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  However, it need not 
be shown that the disability was present or diagnosed during 
service but only that there is a nexus between the current 
condition and military service, even if first diagnosed 
after service, on the basis of all the evidence, including 
pertinent service medical records.  This can be shown by 
establishing that the disability resulted from personal 
injury or disease incurred in the line of duty.  
38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet. App. 352, 
356 (1992).  



Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

Certain chronic diseases, including arthritis (i.e., DJD), 
will be presumed to have been incurred in service if 
manifested to a compensable degree within one year 
after service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  This presumption, 
however, is rebuttable by probative evidence to the contrary.

In addition, service connection also may be granted on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected condition.  
See 38 C.F.R. § 3.310(a).  This includes situations when a 
service-connected condition has chronically aggravated 
another condition that is not service connected, but 
compensation is only payable for the degree of additional 
disability attributable to the aggravation.  See Allen v. 
Brown, 7 Vet. App. 439 (1995).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  




Legal Analysis

As mentioned, the veteran's SMRs indicate he complained of 
low back pain several times during his first period of active 
duty and was diagnosed with a muscle strain in June 1978 - 
which apparently resolved, however.  By the time he was 
discharged in July 1979, he reported he did not have 
recurrent back pain and a physical examination of his spine 
was normal.  This is also confirmed by the contemporaneous 
October 1979 and July 1980 VA examinations, which likewise 
found no objective indications of a low back disability.  
Range of motion and 
X-rays were within normal limits.

The veteran's medical records concerning his reserve service 
in the Army National Guard indicate he reported occasional 
low back pain in September 1981, July 1989, March 1991, 
February 1993, and July 1995, but that on objective physical 
examination his spine was normal on each of those occasions.  

The VA outpatient (VAOPT) records indicate, in July 2000, the 
veteran complained of tenderness in his lower and upper back.  
He was diagnosed with overuse myalgia.  The report of a July 
2002 VA general medical examination indicates he had limited 
motion of his thoracolumbar spine.  The X-ray, however, was 
negative and it was noted that degenerative disc disease 
(DDD) was not found.  A later February 2003 X-ray revealed 
degenerative spurs along the anterior aspect of the L4 and L5 
vertebral bodies.  The X-ray was otherwise unremarkable.  
Subsequent VAOPT records note diagnoses of DJD and 
osteoarthritis.  In July 2003, the veteran underwent surgery 
for a total right knee replacement.

The report of a December 2003 VA examination indicates the 
veteran was diagnosed with DJD of the lumbar spine.  The VA 
examiner stated this condition was not caused by the 
veteran's service-connected right knee disability.  It was 
noted there may be some temporary aggravation of his back 
condition because of his altered gait, but the degree of 
aggravation could not be stated without resorting to 
speculation.  

The VAOPT records in 2004 indicate the veteran complained 
mostly of right knee pain and shoulder impingement.  He did 
not mention any low back pain associated with this.  Physical 
therapy notes indicate some improvement with regards to his 
right knee condition.  In March 2005, he received an epidural 
steroid injection for chronic low back pain, which caused 
pneumocephalus.  A January 2005 MRI of his lumbar spine 
showed shallow broad-based disk herniation at the L4-L5 
level.  

The report of the December 2005 VA examination indicates a 
September 2005 
X-ray of the lumbar spine was within normal limits.  
According to the January 2005 MRI, the diagnosis was shallow 
broad-based disk herniation at the L4-L5 level with chronic 
pain syndrome.  The examiner indicated the veteran's low back 
disability was not caused by or the result of a service-
related injury.

As already alluded to, competent medical evidence is required 
to establish a nexus between a current disability and 
military service - including by way of a service-connected 
disability.  See Espiritu v Derwinski, 2 Vet. App. 492, 494 
(1992); Layno v. Brown, 6 Vet. App. 465 (1994); 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); and Hasty v. Brown, 13 Vet. App. 230 
(1999).  As a layman, the veteran is not qualified to provide 
a competent medical opinion etiologically linking his low 
back disability to his service in the military that ended 
many years ago.  Id.  And unfortunately, there is no 
competent medical evidence on record establishing this 
necessary link.

Although the December 2003 VA examiner stated the veteran may 
experience some "temporary" aggravation of his low back 
disability due to the altered gait resulting from his 
service-connected right knee disability, "chronic" (meaning 
permanent) aggravation is required and has not been shown.  
This is akin to a situation where a veteran is alleging 
aggravation during service of a pre-existing condition beyond 
its normal progression, and in that similar instance the 
Court has held that mere intermittent or temporary flare-ups 
during service of a preexisting injury or disease do not 
constitute aggravation; rather, the underlying condition, as 
contrasted with symptoms, must have worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).


Accordingly, "a lasting worsening of the condition" - that 
is, a worsening that existed not only at the time of 
separation but one that still exists currently is required in 
those similar-type cases.  See Routen v. Brown, 10 Vet. App. 
183, 189 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 
538 (1996).

The December 2003 VA examiner was unable to specify the 
degree of any such aggravation without resorting to 
speculation.  See 38 C.F.R. § 3.310(b) (VA will not concede 
aggravation unless the baseline level of severity is 
established before the onset of aggravation).  Furthermore, 
the December 2005 VA examiner stated rather unequivocally 
that there was no relationship whatsoever between the 
veteran's low back disability and his service-related 
injuries, so including the one involving his right knee.  See 
McQueen v. West, 13 Vet. App. 237 (1999) (reiterating that 
competent medical nexus evidence is required to link a 
condition to a service-connected disability, for secondary 
service connection).  Consequently, the preponderance of the 
medical evidence on record shows the veteran's low back 
disability is unrelated to his military service - including 
to his service-connected right knee disability.  And since 
the preponderance of the evidence is unfavorable, the 
benefit-of-the-doubt rule does not apply.  See 38 C.F.R. 
§ 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The petition to reopen the veteran's claim for service 
connection for a low back disability is granted; however, 
entitlement to service connection is denied.


____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


